Citation Nr: 1117106	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss.

In April 2009, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In August 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  

Following its completion of the Board's requested actions, the AMC continued the denial of the Veteran's claim for service connection for bilateral hearing loss as reflected in a supplemental statement of the case dated March 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further RO action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  The Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.

During the course of this appeal, on September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was:  Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter, introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.   

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.  

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

In the present case, the evidence reflects that the Veteran was a Marine aircraft mechanic, who served as a crew chief on a C-117, an open cargo-type aircraft, with service in Vietnam.  According to the Duty MOS Noise Exposure Listing, it is "Highly Probable" that the Veteran experienced exposure to hazardous noise.  

The Veteran's service treatment records are negative for any complaints, diagnoses, or treatments for hearing loss.  In a November 1963 enlistment medical examination normal hearing was reported.  It should be noted that prior to November 1, 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded during the Veteran's enlistment audiogram, with the comparable ISO (ANSI) measurements in adjacent parentheses.  The results are recorded as follows:

HERTZ
Ear
500
1000
2000
3000
4000
Add
(15)
(10)
(10)
(10)
(5)
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

In a November 1967 separation examination, the examiner noted normal ears.  A separation audiogram revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-5
0
LEFT
-5
-10
-10
5
0

The Veteran submitted his original claim for hearing loss in February 2005.  During an April 2009 Travel Board hearing, the Veteran testified that he complained of hearing loss among other crewmen, but he did not seek medical attention for his claimed hearing loss.  The Veteran related that he had never sought treatment for his hearing loss, neither in-service nor post-service.  He stated that he was given a hearing test at the Dallas VA Medical Center (VAMC) in March 2005, but he asserted that he was told all of his records from the test were lost.  After review of the claims file, the Board notes a March 2006 Dallas VAMC system search produced no progress notes and VA treatment records dealing with hearing loss are not associated with the claims file.  The RO requested a copy of the March 2005 VA audiology examination from the Dallas VAMC in September 2009 and December 2009.  In December 2009, the Dallas VAMC responded that there were no 2005 audiology reports in their system.  The RO included a formal finding on the unavailability of the March 2005 audiology examination in a VA memorandum to the file in January 2010.

The Veteran was provided with a VA audio examination in January 2010.  He presented with complaints of hearing loss and reported that he had military noise exposure to airplanes and gunfire.  He indicated that he was not provided hearing protection in service.  He acknowledged occupational noise exposure as a hunting guide, construction worker, and welder for the past 30 years.  He stated that he wore hearing protection in each of the occupations.  An audiogram revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
55
60
70
LEFT
10
15
55
60
70

The diagnosis was bilateral sensorineural hearing loss.  The claims file was reviewed in February 2010, and the examining audiologist opined that the Veteran's hearing loss was "less likely as not a result of noise exposure during military service."  The claims file was reviewed again in May 2010, and the examining audiologist reiterated his opinion that the Veteran's hearing loss was "less likely as not a result of noise exposure during military service."

The Board notes the seemingly redundant nature of this remand due to the fact that the appeal was remanded in August 2009 for a VA audiology examination, and the request was complied with by affording a January 2010 VA audiology examination.  However, the September 2, 2010 Fast Letter 10-35 specifically directs that if the duty position is shown to have "Highly Probable" or "Moderate" probability of exposure to hazardous noise, as is the case here with a "Highly Probable" probability of exposure to hazardous noise according to the Duty MOS Noise Exposure Listing, then exposure to such noise is conceded for purposes of establishing the in-service event.  The appeal must therefore be remanded for another VA audiology examination and opinion that takes into account the "Highly Probable" probability of noise exposure conceded.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated the Veteran for a hearing loss since service.  After the Veteran has signed the appropriate releases, those records not already associated with the file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA Audio examination to determine the etiology of the claimed bilateral hearing loss.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.   The examination must be conducted following the protocol in VA's Disability Worksheet for VA Audio revised on February 17, 2010.  In this case, exposure to hazardous noise in service is highly probable, and is conceded.  Following the examination, and having reviewed the evidence of record, to include the January 2010 VA audiology examination, and considering the Veteran's in-service and post-service hazardous noise exposure, the audiologist is requested to opine whether it is at least as likely as not (50 percent or greater) that any current hearing loss is due to hazardous noise exposure in service.  In providing this opinion, the audiologist is requested to comment on the January 2010 VA audiology examination opinion.  Sustainable reasons and bases are to be provided with this opinion.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


